IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40721
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESUS JOSÉ ESCOBAR,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC Nos. C-00-CV-10 &
                           C-96-CR-84-1
                       - - - - - - - - - -
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Jesus José Escobar, a federal prisoner, appeals from the

district court’s dismissal of his 28 U.S.C. § 2255 motion as

time-barred by 28 U.S.C. § 2255's one-year statute of

limitations.   We have reviewed the record and the briefs of the

parties, and we ascertain no reversible error.

     Escobar’s conviction became final on October 5, 1998, the

date on which the Supreme Court denied his petition for a writ of

certiorari.    See United States v. Thomas, 203 F.3d 350, 356 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40721
                                -2-

Cir. 2000).   Because Escobar filed his 28 U.S.C. § 2255 motion

more than one year after this date, the district court did not

err by dismissing it as time-barred.     See id.; 28 U.S.C.

§ 2255(1).

     Escobar’s assertion that the district court’s application of

Thomas amounted to a violation of Teague v. Lane, 489 U.S. 288

(1989), is meritless because Thomas merely construed the

limitations aspect of 28 U.S.C. § 2255; it did not announce a new

rule of constitutional law.   Nor has Escobar established rare and

exceptional circumstances that would entitle him to equitable

tolling of the limitations period.     See Davis v. Johnson, 158
F.3d 806, 811 (5th Cir. 1998).   The district court’s judgment of

dismissal is AFFIRMED.